Title: From Alexander Hamilton to James Madison, [18 April 1784]
From: Hamilton, Alexander
To: Madison, James


[New York, April 18, 1784. “I take the liberty to introduce him to you, as to one who will be disposed, so far as your situation will permit and the circumstances of the State may render practicable, to patronise any just or equitable claims which he may have upon the State. What those claims are he will himself explain to you, I have assured him that he will find in you a friend to justice and an able advocate for whatever ought and is possible to be done for him.…” Letter not found.]
